ADDENDUM TO PTOL-303
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 02/03/2022, with respect to objections to drawings and the specification have been fully considered and are persuasive.  The objections of the specification and drawings have been withdrawn. 

Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.
On page 7, Applicant argues that “Horn fails to disclose where, with any specificity, the Horn sensors, devices, services, and applications are located and what they are measuring. It is clear that Horn fails to disclose with any specificity any system to improve the accuracy of individual flowmeters at least because there are only general lists of such system devices, services, sensors and so on without any details how those elements might be arranged.”. However, as cited in the previous action, Horn discloses multiple sensors for measuring flow in a plant (Horn [0013] and [0036]), and as shown in the example in [0053] Horn discloses a system specifically for measuring flow and determining offset to improve accuracy. Additionally, one of ordinary skill would recognize that sensors of Horn, whether pressure or temperature, are “proximate” to the flow meter because they are measuring the same fluid/substance and sending that data to the same processor.
Applicant then argues that ”while Horn notes the difficulty of detecting errors of a ‘specific flow meter’ Horn fails to teach or suggest how to do that”. However, as discussed in the example in 
Finally, on page 8, Applicant argues that “Horn only discloses plant process model(s) and not a virtual flowmeter model”, and “there is no reasoning or evidence provided that one with ordinary skill in the art could or would modify a plant process model to operate with an individual flowmeter”. However, Horn uses the plant process model(s) to compare with the actual measurements, therefore Horn’s plant process model(s) are shown to operate with an individual flowmeter. Note that the measurements done by an individual flow meter can be considered a single plant process.

/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        02/16/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863